ADVISORY ACTION

Continuation of AMENDMENTS 7. 
The proposed amendments of adding the property ranges such as "thermal conductivity," "maximum voltage," and "minimum melt viscosity," into claim 1, merely move the limitations of claim 18 into claim 1, and does not overcome the 103 rejection over Sugiyama in further view of Wang, as cited on page 4-5 of the Final rejection dated 10/13/2021 which are incorporated herein. 

Continuation of REQUEST FOR RECONSIDERATION/OTHER 14.
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that one skilled in the art would have not been motivated to use the oxide/nitride mixture of Wang because Wang only teaches improving heat dissipation property, but does not teach improving “tracking resistance,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In this case, as cited in the last action, one skilled in the art would have been motivated to use the oxide/nitride mixture of Wang for the fillers of Sugiyama because Wang teaches that a mixture of an oxide and nitride are complementary to each other since the oxide’s heat 
On page 11, the Applicant argues that Wang only teaches a for the oxide/nitride combination a mixture of aluminum oxide and boron nitride in the Examples, but not magnesium oxide.
However, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments and furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
In this case, Wang teaches the oxide can be chosen from the group of aluminum oxide or magnesium oxide (para 40).
On page 11-12, the Applicant argues evidence of unexpected good properties of good thermal conductivity, maximum voltage and minimum melt viscosity shown in their examples of Table 1. These are found unpersuasive because the evidence does not show any “unexpected” evidence.
In this case, the Applicant states in their specification that the good properties of the composition are based upon the combination of the aromatic compound, and the inorganic particles of boron nitride and magnesium oxide. However, the prior art of JP 2016-210971 A to Yamashita teaches that the same triphenylbenzene compound of Sugiyama and that the triphenylbenzene improves melt viscosity and thermal conductivity (para 50 and 158), and can be used with a mixture of fillers such as MgO and/or BN (para 66), while US 2015/0232731 A1 to Wereszczak specifically teaches the combination of fillers, BN and MgO, improves thermal 
The Applicant also states on page 12 that the Comparative Examples of 3, 5 and 6 are closer than any disclosure of the prior art. This is not persuasive because the Applicant’s evidence in Table 1 is not an adequate comparison to the closest prior art of Sugiyama. See MPEP 716.02 (a-e).  The comparison data of the comparative examples of Table 1 is showing good properties for the composition when used with the type A aromatic curing agent (Type A: 
    PNG
    media_image1.png
    68
    378
    media_image1.png
    Greyscale
 ) with different vol% of BN and MgO, which is a different aromatic curing agent that is used in the closest prior art of Sugiyama (i.e. triphenylbenzene), which is only shown in one example in Table 1. (See Example 9). Thus, because the evidence of Table 1 does not show a comparison to the closest prior art, it is not a good comparison or showing of unexpected results. See MPEP 716.02 (a-e).
Finally, it is unclear what are the components and amount ranges that are actually causing the “unexpected” evidence. The comparison data of Table 1 seems to only be comparing a one type of aromatic curing agent (Type A: 
    PNG
    media_image1.png
    68
    378
    media_image1.png
    Greyscale
 ) with Type F aromatic curing agent, while the claims are directed broadly to any type of aromatic compound. Also, the good properties seem random by playing around with the BN and MgO amounts. Such as for using Type A aromatic curing agent, various different amounts of BN and MgO would give a good balance of properties with 3 vol% BN with 37 vol% MgO, 30 vol% BN with 10 vol% of MgO, 3 vol% BN with 67 vol% MgO, compared to the worse balance of properties using 2 vol% BN with 38 vol% MgO, 3 vol% BN with 27 vol% MgO, and 3 vol% BN with 77 vol% MgO. It appears that there are many variables to find a balance of good properties such as the type of aromatic compound used, the total amount inorganic particles used, the amount of BN used, and the amount of MgO used. Thus, because there are so many variables, it is unclear what is causing the unexpected good properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766  


/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766